Citation Nr: 0603436	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  He also served in the Army Reserve from July 1968 to 
July 1972 and in the Georgia National Guard from August 1984 
to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in September 2004, 
at which time the Board remanded the case for additional 
development.  The requested development has been completed to 
the extent possible, and the case returned to the Board.

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran provided hearing testimony before a Veterans Law 
Judge in June 2004, who is no longer a member of the Board.  
In a December 2005 letter the veteran was given the options 
of having another hearing, or waiving his right to have his 
case decided by the Veterans Law Judge who conducted his 
hearing.  The veteran opted to have an additional hearing.  
Accordingly, his case is again remanded for the following:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


